





Exhibit 10.147

                  

Fuselier Holding, LLC

1207 Hampshire Lane  Richardson, TX 75080




EXCLUSIVE CONSULTING AGREEMENT




THIS AGREEMENT ("Agreement") is made and entered into at Richardson, Texas this
21st day of May, 2007 by and between Fuselier Holding, LLC., whose primary
business address is 1207 Hampshire Lane, Richardson, Texas 75080 (hereinafter
referred to as the “Consultant”) and Cord Blood America Inc., a Florida
corporation whose primary business address is 9000 W. Sunset Boulevard, Suite
400, Los Angeles, CA  90069 (hereinafter referred to as the "Company").




WITNESSETH:




WHEREAS, the Consultant is in the business of providing consulting services with
regard to resolving creditor claims, including debt restructuring and debt
reduction; and




WHEREAS, the Company desires to retain the services of the Consultant on the
terms and conditions provided in this Agreement; and




WHEREAS, the Consultant, understanding and accepting the terms and conditions
set forth herein, desires to render such services on such terms and conditions;
and




WHEREAS, this Agreement shall govern the relationship between the parties from
and after the date hereof;




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties mutually agree as follows:




1.

 Engagement.  The Company hereby retains Consultant as the Company’s exclusive
Consultant for the services described in this Exclusive Consulting Agreement and
Consultant agrees to act as a consultant to the Company.  The Company shall
advise the Consultant of certain claims of creditors (the “Creditors Claims”)
and the confirmed debt of each Creditor Claim (“Confirmed Debt”) for which it
requires Consultant’s services.   The Creditor Claims assigned to Consultant
shall be identified as set forth in Exhibit “A” attached hereto and made a part
hereof for all purposes.  The Consultant, personally, and through delegation to
such persons as he deems appropriate, will use its best efforts to negotiate the
Creditor Claims and to attempt to effect a reasonable and fair settlement,
discharge, or release of Creditor Claims (the “Services”). Consultant has not
been engaged to perform, nor will Consultant agree to perform any Services: (a)
in connection with capital-raising transactions, or (b) which directly or
indirectly promote or maintain a market in the Company’s securities. Consultant
will consult with the Company on a regular basis with respect to Creditor Claims
assigned to it and prior to presenting any final agreement to a creditor will
consult with the Company.







2.

Term.

The initial term (“Initial Term”) of the Consultant’s Services hereunder shall
commence on May 21, 2007, and shall continue in accordance with the terms of
this Agreement for a period of thirty-six (36) months from the date of
commencement, subject to termination as provided in this Agreement.  After the
expiration of the Initial Term, this Agreement will be automatically extended
for additional and successive six (6) month periods, unless either party gives
written notice to the other at any time that such next automatic extension shall
not occur, in which event the Consultant’s services shall terminate upon the
expiration of the then current extended Term. The terms and conditions then in
effect at the end of the Initial Term, or any renewal term, shall control during
the succeeding renewal term unless otherwise set forth herein or mutually agreed
to in writing.








--------------------------------------------------------------------------------







3.

Representations and Warranties:




(a)

The Company




(i) Organization




The Company is duly organized, validly existing and in good standing under the
law of the State of Florida and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.




(ii) Authorization of Agreement, Etc.




The execution, delivery and performance by the Company of this Agreement has
been justly authorized by all requisite corporate action by the Company; and the
Agreement has been duly executed and delivered by the Company. The Agreement,
when executed and delivered by the Company, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights an remedies generally, and subject as to enforceability to general
principles of equity  (regardless of whether enforcement is sought in a
proceedings at law or in equity.)




                    

(b)

Consultant




(i) Organization




The Consultant is duly organized, validly existing and in good standing under
the law of the State of Texas and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Consultant.




(ii) Authorization of Agreement, Etc.




The execution, delivery and performance by the Consultant of this Agreement has
been duly authorized by all requisite corporate action by the Consultant; and
the Agreement has been duly executed and delivered by the Consultant. The
Agreement, when executed and delivered by the Consultant, constitutes the valid
and binding obligation of the Consultant, enforceable against the Consultant in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights an remedies generally, and subject as to
enforceability to general principles of equity  (regardless of whether
enforcement is sought in a proceedings at law or in equity.)




4.

Events of Default.   The occurrence of any of the following events shall
constitute an Event of Default hereunder:




(a)

If the Company fails to make a timely payment for compensation earned by
Consultant as it becomes due;




(b)

If the Company shall:




(i)

apply for or consent to the appointment of a receiver, trustee or liquidator of
it or any of its property;




(ii)

admit in writing its inability to pay its debts as they mature




(iii)

make a general assignment or trust mortgage for the benefit of creditors;

















--------------------------------------------------------------------------------







(iv)

file  a  voluntary  petition  in  bankruptcy, or a petition or an answer seeking
 reorganization or any arrangement  with  creditors or to take  advantage of any
bankruptcy,  reorganization, insolvency, readjustment of debt,  dissolution or
liquidation law or  statute,  or an  answer  admitting  the  material
 allegations  of a  petition  filed  against it in any  proceeding  under any
such law,  take any  action for the purpose of effecting any of the foregoing;




(c)      If an order,  judgment  or  decree  shall be  entered  against  either
party by any court of competent jurisdiction, approving  a petition seeking
reorganization of such party, or appointing  a receiver,  trustee or liquidator
of the party or of all or a  substantial  portion of its assets,  and the same
shall not be  dismissed or discharged  within one hundred  eighty (180) days
 after notice thereof given by one party to the other; or




(d)      If any judgment,  writ,  warrant of attachment or execution or  similar
  process   shall  be  issued  or  levied   against  a  substantial  part  of
 the  property  of  a  party,  and  such  judgment,  writ,  or similar  process
 shall not be  released,  vacated,  or fully bonded within one hundred eighty
(180) days  after its issue or levy; or




(e)

In the event of a change of control of the ownership of the Company by public
offering, merger, acquisition or other corporate transaction.




5.

Remedies of Default   In the event of default as outlined in Item #4 above, all
consulting services with Company will cease and all outstanding unpaid and
unsettled debt and its associated liabilities shall revert to the Company




6.

Compensation -- Restricted Stock shares -- Company shall pay to Consultant
Restricted Stock shares in an amount equaling $1,200,000.00, with such shares
being released to the Consultant immediately upon the signing of this agreement.
These shares shall be held for a period of 1 calendar year from the date of
receipt by the Consultant, before they can be released or offered by Consultant.
 The total restricted equivalent share amount will be reduced by (1) the
equivalent of $105,000 commencing seven months after the date of signature, and
every seven months thereafter until the initial term expires, with reduction not
to exceed $540,000 and (2) Creditor Claims that go unassigned to Consultant as
listed in Schedule A, to a share reduction equivalent to $1.42 for each $1.00 of
un-assignable debt.




7.

Continual Involvement of the Consultant.  The Consultant expects to keep the
Company informed on the progress of the Consultant’s Services and, in this
regard, the Consultant agrees to keep the Company apprised of all material
developments in writing at least monthly.  Additionally, the Consultant will
provide continuing consulting Services regarding cash flow and debt management,
and it will be compensated for such Services in such amount and manner as set
forth in this Agreement.




8.

Assignment and Assumption of Liability.  In certain instances, the Consultant
may, at its sole discretion, agree to the assignment of and the assumption of
liability by a designated affiliate of the Consultant for specific Creditor
Claims to be selected by the Consultant.  As consideration for such assumption
of liability, the Consultant shall pay to the assignee or its affiliates 60% of
the existing credit balance of each Creditor Claim




9.

The Company’s Obligations Under this Agreement.  




(a)  

From the date hereof until the termination of this Agreement, the Company shall:




(i)

pay to the Consultant Compensation as specified above;




(ii)

hold in reserve shares of Restricted Stock equivalent to a dollar amount of
$500,000.00, to be utilized to satisfy outstanding obligations with Company’s
Creditors assigned to Consultant, upon successful negotiation of such settlement
by consultant.














--------------------------------------------------------------------------------













(iii)

provide the Consultant full and complete access to inspect and  appraise its
assets and operating location and will disclose and make available to the
Consultant or its representatives during regular business hours, all books,
agreements, papers and records relating to the financial condition, ownership
and operation of the Company as shall be reasonably requested; and




(iv)

without the prior written consent of the Consultant, not disclose the terms of
this Agreement to any third party.




(b)  The Company’s obligations under subsections 9(a) above shall remain in
effect on an ongoing basis until the termination of this Agreement.




10.

Indemnification; Advancement of Expenses.




(a)

Indemnification.  The Company agrees to indemnify, defend and hold harmless
Consultant, including Consultant’s members, employees, agents and assigns,, from
any and all liabilities, obligation, judgments, awards, settlement payments,
deficiencies, penalties, fines, costs, expenses (including, without limitation,
attorneys’ and other professional fees and costs), losses and other damages of
any kind resulting from any “Covered Claim” (as defined below), except to the
extent expressly prohibited by applicable law.  For purposes thereof, “Covered
Claim” means any suit, arbitration, action, audit, hearing, proceeding,
investigation or claim of any kind that may be asserted against or otherwise
involve (whether by subpoena, as a witness or otherwise) Consultant relating in
any way to:




(i)

Consultant’s services or activities for or Consultant’s duties (contractual,
fiduciary or otherwise) to the company or any shareholder thereof, to any direct
or indirect subsidiary of the Company, to any benefit plan or participant
thereof of to any other person or entity that Consultant may serve at the
request of the Company and




(ii)

any untrue or alleged untrue statement of a material fact contained in a
registration statement related to the registrable securities, any prospectus
related to the registrable securities, including any form of prospectus or in
any amendment or supplement hereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading.







11.

Confidentiality.  Each party to this Agreement recognizes and acknowledges that
they may have access to certain confidential and proprietary information of the
other party. Neither party shall disclose any such confidential or proprietary
information to any person or firm, corporation, association, or other entity for
any reason or purpose whatsoever, and shall not use such information, directly
or indirectly, without the other party’s prior written consent.    The term
"Confidential Information" does not include information which the receiving
Party can demonstrate:    (i) Is now or hereafter becomes available in the
public domain, to the publishing trade, or within the Internet industry without
improper disclosure by the receiving Party; (ii) Is known to the receiving Party
at the time of receipt of such information; (iii) Is furnished to the receiving
Party by a third party without a violation of this Agreement;  (iv) Is the
subject of written permission to disclose provided by the other Party; and (v)
Is independently acquired or developed by the receiving Party, its employees,
agents, affiliates or advisors.




12.

Binding Agreement.  This Agreement constitutes the entire Agreement and
understanding between the parties and shall not be modified, altered, changed or
amended in any respect unless in writing and signed by both parties.




13.

Amendment of Agreement. This Agreement may not be modified or amended except by
an instrument in writing signed by the parties hereto.

















--------------------------------------------------------------------------------







14.

Severability.  In the event that any of the provisions of this Agreement are
held to be invalid or unenforceable in whole or in part, those provisions to the
extent enforceable and all other provisions shall nevertheless continue to valid
and enforceable as though the invalid or unenforceable parts had not been
included in this Agreement.  In the event that any provision relating to the
time period or scope of a restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or scope such court deems
reasonable and enforceable, then the time period or scope of the restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period or the applicable scope of the restriction.  The
Consultant further agrees that such covenants and/or any portion thereof are
severable, separate and independent, and should any specific restriction or the
application thereof, to any person, firm, corporation, or situation be held to
be invalid, that holding shall not affect the remainder of such provisions or
covenants.  




15.

Notices.   Except as otherwise provided herein, any statement, notice, or other
communication that the Company or the Consultant may desire or be required to
give to the other shall be deemed sufficiently given or rendered if hand
delivered or if sent by registered or certified mail, return receipt requested,
or by facsimile transmission, addressed at the addresses hereinafter given or at
such other addresses as the other party shall designate from time to time by
prior written notice, and such notice shall be effective when the same is
received or mailed as herein provided.




COMPANY:

Cord Blood America Inc.

Attn: Matthew Schissler

9000 W. Sunset Boulevard
Suite 400
Los Angeles, CA 90069




With a copy to:

None







CONSULTANT:

Fuselier Holding, L.L.C.

Dr. Jean Fuselier

1201 Hampshire Lane, Suite 101

Richardson, TX  75080




With a copy to:

Mark Harris, Esq.

The Harris Law Firm

1207 Hampshire Lane

Suite 100

Richardson, TX  75080




Each party may change its address for receipt of notices under this Agreement
from time to time by giving written notice of such change in the manner provided
above.




16.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




17.

Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.




18.

Headings.  The headings of Sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.














--------------------------------------------------------------------------------










19.

Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.   This Agreement is executed in
Dallas County, Texas.  Venue for any action or suit brought hereunder or in
connection herewith, or relating hereto, shall lie with the federal and state
courts of competent jurisdiction located in Dallas County, Texas.




20.

Contract Terms to be Exclusive.  This Agreement contains the sole and entire
agreement between the parties and shall supersede any and all other agreements
between the parties. The parties acknowledge and agree that neither of them has
made any representation with respect to the subject matter of this Agreement or
any other agreement executed between them or any representations inducing the
execution and delivery hereof or any other agreement executed between them
except such representations as are specifically set forth herein and each of the
parties hereto acknowledges that it has relied on its own judgment in entering
into the same.  The parties hereto further acknowledge that any statements or
representations that may have heretofore been made by either of them to the
other are void and of no effect and that neither of them has relied thereon in
connection with its dealings with the other.














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.




COMPANY:

CONSULTANT:

CORD BLOOD AMERICA INC.

FUSELIER & ASSOCIATES 1, L.P.

 

 

BY:

 

 

BY:

 

 

Matthew Schissler

Dr. Jean Fuselier

CEO

President

















--------------------------------------------------------------------------------







EXHIBIT “A”

SCHEDULE OF CREDITORS CLAIMS ASSIGNED TO CONSULTANT




Date

 

Name of Creditor

 

Amount Assigned





















